Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andy Han on March 21, 2022.
The application has been amended as follows:
Claims 1 and 12 have been amended and claims 4, 6-7, 18 and 20 have been cancelled.
In particular,
Claim 1 has been amended as follows:
 (Currently Amended)  A method, comprising:
performing, by a processor of an apparatus implemented in a user equipment (UE), a protocol data unit (PDU)-related procedure with a wireless network;
detecting, by the processor while the UE is in a 5th Generation System session management (5GSM) procedure, whether there is an error in the PDU-related procedure; and
handling, by the processor, the error before switching to an Evolved Packet System (EPS) from a 5th Generation System (5GS) responsive to detecting the error in the PDU-related procedure,
wherein the PDU-related procedure comprises a PDU session modification procedure,
wherein the detecting whether there is an error in the PDU-related procedure comprises: 
checking whether an operation code indicates creating a new EPS bearer or modifying an existing EPS bearer; and
detecting an error in an EPS Session Management (ESM) parameter by:
checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template; or
checking whether the mapped EPS bearer context includes an invalid mapped extended EPS QoS parameter, an invalid access point name aggregate maximum bit rate (APN-AMBR) or an invalid extended APN-AMBR, and
wherein the handling of the error comprises:
transmitting a PDU SESSION MODIFICATION COMPLETE message to the wireless network for an ongoing PDU session modification procedure; and
initiating a new PDU session modification procedure by transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number.


Claim 4 canceled.
Claim 6 canceled.
Claim 7 canceled.

Claim 12 has been amended as follows:
12. 	(Currently Amended)  An apparatus implemented in a user equipment (UE), comprising:
a transceiver configured to wirelessly communicate with a wireless network; and
a processor coupled to the transceiver, the processor configured to perform operations comprising:
performing, via the transceiver, a protocol data unit (PDU)-related procedure with a wireless network;
detecting, via the transceiver and while the UE is in a 5th Generation System session management (5GSM) procedure, whether there is an error in the PDU-related procedure; and
handling, via the transceiver, the error before switching to an Evolved Packet System (EPS) from a 5th Generation System (5GS) responsive to detecting the error in the PDU-related procedure,
wherein the PDU-related procedure comprises a PDU session establishment procedure,
wherein the detecting whether there is an error in the PDU-related procedure comprises: 
checking whether an operation code indicates creating a new EPS bearer or modifying an existing EPS bearer; and
detecting an error in an EPS Session Management (ESM) parameter by:
checking whether a mapped EPS bearer context includes an invalid or missing mapped EPS quality of service (QoS) parameter or an invalid or missing traffic flow template; or
checking whether the mapped EPS bearer context includes an invalid mapped extended EPS QoS parameter, an invalid access point name aggregate maximum bit rate (APN-AMBR) or an invalid extended APN-AMBR, and
wherein the handling of the error comprises initiating a new PDU session modification procedure by transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number.

Claim 18 canceled.

Claim 20 canceled.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 2 – page 12, filed February 15, 2022, with respect to claims 1-2 and 12-13 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-2 and 12-13 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-2 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 12-13  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 12 … detecting, by the processor while the UE is in a 5th Generation System session management (5GSM) procedure, whether there is an error in the PDU-related procedure; and
handling, by the processor, the error before switching to an Evolved Packet System (EPS) from a 5th Generation System (5GS) responsive to detecting the error in the PDU-related procedure, wherein the PDU-related procedure comprises a PDU session modification procedure, wherein the detecting whether there is an error in the PDU-related procedure comprises: checking whether an operation code indicates creating a new EPS bearer or modifying an existing EPS bearer; and detecting an error in an EPS Session Management (ESM) parameter … wherein the handling of the error comprises: transmitting a PDU SESSION MODIFICATION COMPLETE message to the wireless network for an ongoing PDU session modification procedure; and initiating a new PDU session modification procedure by transmitting a PDU SESSION MODIFICATION REQUEST message to the wireless network to delete the mapped EPS bearer context with a 5GSM cause number … and in combination with other limitations recited as specified in claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park et al. (US Pub. No.: 2020/0037386) discloses a method for forwarding a non-access stratum (NAS) message of a user equipment (UE) in a wireless communication system is disclosed. The method includes sending an uplink (UL) NAS message including a session management (SM) message to an access and mobility management function (AMF), and receiving, from the AMF, an indication message indicating that the SM message is unroutable, wherein indication information indicating that the SM message is unroutable is delivered to a SM sublayer of the UE.
Gupta et al. (US Pub. No.: 2019/0159157) discloses systems and methods of enabling intersystem changes between 4G and 5G. The UE in single registration mode handles default EPS bearer contexts and PDU session contexts as if the N26 interface were supported before making the determination whether N26 interface is supported or not during an initial EPS Attach procedure. After determining that the N26 interface is unsupported, the UE maps active PDU session contexts to default EPS bearer contexts and modifies the PDU session context state from active to inactive before completing the intersystem change. The UE either acts as if the N26 interface were supported and loses all the PDN connections or PDU sessions during the intersystem change, or enters a modified single registration mode in which the states of the EPC and 5G system are partially isolated from each other during the intersystem change.
Dao (US Pub. No.:2018/0198867) discloses A network architecture and methods of managing packet data unit (PDU) sessions in a network are provided. The methods include PDU session establishment procedures, PDU session modification procedures, PDU session state transfer procedures, PDU session release procedures, and user equipment (UE) handover procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469